                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ROBBIE OELSCHLAGER, Individually,
                                )                             Case No. 4:18cv3040
                                )
                   Plaintiff,   )
                                )
       vs.                      )                           PROTECTIVE ORDER
                                )
EAR, NOSE & THROAT SPECIALTIES, )
P.C., CHRIS A. CEDERBERG, M.D., )
                                )
                   Defendants.  )


       This matter is before the Court on the parties’ Joint Stipulation for Protective Order. (Filing
No. 54.) The motion is granted. Accordingly,
   1. The “neuropsychological file materials” used, collected, or compiled by Neal Deutch,
      Ph.D., as part of his assessment of Robbie Oelschlager shall be kept confidential and shall
      not be used for any purpose outside of the present litigation. “Neuropsychological file
      materials” means all raw data, hand written notes, technician notes, worksheets, data
      sheets, other related documents, and anything that constitutes “testing data” under the
      American Psychological Association 2002 Ethics Code, 9.04. All “neuropsychological file
      materials” shall be considered and shall remain confidential even if not specifically
      designated or marked as such.

   2. Other documents, materials, and information may be designated as confidential under this
      Protective Order by providing notice to the parties that the information is considered
      confidential, which, in the case of documents, may be accomplished by labeling the
      documents with the term “CONFIDENTIAL,” or by otherwise indicating the documents
      are made confidential in writing to the parties. Information designated as confidential under
      this Protective Order shall not be used for any purposes outside of the present litigation.

   3. For purposes of the present litigation, the “neuropsychological file materials” and other
      information designated as confidential under this Protective Order may be disclosed to only
      the following individuals: a) the named parties; b) counsel for the parties in this action
      actively working on the case, including any paralegal, clerical, consulting, professional,
      and other staff employed or retained by counsel for work on this action; c) the Court and
      the Court’s staff; d) expert witnesses (retained or non-retained) but only to the extent such
      disclosure is required to prepare for and participate in trial and pre-trial proceedings,
      provided that such person has first signed a copy of this Protective Order on the attached
      Certification of Review and Consents (which shall be maintained throughout this action by
      the attorneys obtaining the signature); and, e) official court reporters participating in
      proceedings relating to this case.
4. Defendants shall pay for reasonable costs of production and delivery of the
   “neuropsychological file materials” within 30 days of invoice.

5. At the conclusion of the case, unless other arrangements are agreed upon, each document
   and all copies thereof that have been designated as confidential under this Protective Order
   shall be returned to the party that designated it as confidential or, in the case of
   “neuropsychological file materials,” to the psychologist who produced them, or the parties
   may elect to destroy documents designated as confidential under this Protective Order.
   Where the parties agree to destroy documents, the destroying party shall, upon request,
   provide an affidavit confirming destruction to the designating party.

6. Each person who has access to confidential discovery materials shall take all due
   precautions to prevent the unauthorized or inadvertent reproduction and/or disclosure of
   the material.

7. If any material designated as confidential is to be disclosed in the public record, which
   includes but is not limited to pleadings, testimony, or other documents for use at trial, the
   material will be filed under seal pursuant to this order.

8. The Court shall retain jurisdiction over all persons and parties subject to this order to the
   extent necessary to modify this order, enforce its obligations, or to impose sanctions for
   any violation.

9. This order shall survive the termination of this action.

10. This Protective Order may be modified by the Court at any time for good cause shown
   following notice to all parties and an opportunity for them to be heard.


   DATED this 19th day of September, 2019.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge




                                             2
                   Certification of Review and Consent to Protective Order
I, ____________________________________, acknowledge that I have read in its entirety and
understand this Protective Order in this action. I agree that I will not disclose any Confidential
information provided to me except as expressly permitted in the Protective Order, and that at the
conclusion of the action I will return all such Confidential information to the party or attorney
from whom I received it. By signing this Protective Order, I understand that I am submitting myself
to the jurisdiction of the United States District Court for the District of Nebraska for the purpose
of enforcing the terms of this Protective Order and that my violation of any term of the Protective
Order could subject me to punishment for contempt of Court, even if such enforcement occurs
after termination of this action.
Dated this ______ day of __________________, 20___.




___________________________________
Printed Name



___________________________________
Signature




                                                 3
